Opinion of the Court by
Judge McCandless
Reversing.
In the court below the defendant was prosecuted on the following indictment:
‘ ‘ The grand jury of Pike county, in the name and by the authority of the Commonwealth of Kentucky, accuse Charlie Castle of the offense of carrying concealed a deadly weapon, upon and about his person, other than an ordinary pocket knife, to-wit, a pistol, against the peace and dignity of the Commonwealth of Kentucky. ’ ’
A demurrer was duly filed and overruled, and a trial resulted in his conviction, from which he appeals. Under our statutes prosecutions are confined to offenses committed within the county, and in misdemeanors limited to those occurring within a limited period before the indictment was found. These jurisdictional facts must appear in the indictment, and it is also essential for that instrument to describe the offense, as well as to charge its commission.
*578This indictment charged a public offense, but did not describe it. Further, it is sufficiently comprehensive to include all time and all space.
The learned attorney general is of the opinion that the demurrer should have been sustained, and the court experiences no difficulty in reaching the same conclusion.
Judgment reversed and cause remanded for proceedings consistent with this opinion.